DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 05/05/2022 has been entered. Claims 1-5, 7-13, and 15-18 remain pending in the application and claims 6 and 14 are cancelled. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 12/06/2021.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 05/05/2022, with respect to the rejection(s) of claims have been fully considered and are persuasive.  Therefore, the interpretation of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franklin in view of Ng and Franklin 313 in view of Ng (see rejection outlined below).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multi-prong trocar that may be inserted into or removed from the lumens of the needles of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism to adjust and hold the needle array” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite for its dependence on cancelled claim 6. For the purposes of interpretation, claim 8 will be interpreted as dependent on claim 1.
Claim 15 recites “a mechanism to adjust and hold the needle array” and is unclear because the gantry structure claimed in claim 13 already performs this function. It is unclear if the mechanism and the gantry structure are the same element, or two distinct elements. For the purposes of examination, the Office will interpret the mechanism and the gantry as the same element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US PGPub 2014/0249504) in view of Ng et al. (US PGPub 2016/0310704), hereinafter known as “Franklin” and “Ng,” respectively.
With regards to claim 1, Franklin discloses (Figures 1-13) a device 700 to increase the probability of vascular or hollow organ cannulation (Abstract), 7comprising:  8 
9multiple hollow sharp pointed needles 800 (paragraph 34 – guidewire insertion through said at least one needle – therefore hollow);  10 
11each needle with a hub 420 containing a central opening (paragraph 34);  12 
13each needle attached in parallel to one or more adjacent 14needles such that the multiple needles are arrayed in a linear 15or curvilinear pattern (see figures 1 and 11).  
Franklin is silent wherein each needle having a transparent or translucent window on a sidewall of the needle, the transparent or translucent window allowing for an immediate visualization of a blood flash within a lumen of the needle.
However, Ng teaches (Figures 1-2) wherein the needle 110 has a transparent or translucent window 130 on a sidewall of the needle 110, the transparent or translucent window 130 allowing for an immediate visualization of a blood flash within a lumen of the needle 110 (paragraph 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin to include the transparent window for immediate visualization of blood flash as taught by Ng for the purpose of providing a quick and visual confirmation of proper venipuncture (paragraph 41 of Ng).
With regards to claim 2, Franklin further discloses18 also including sharp bevels at 19the end of the hollow needles (paragraph 3 – sharp hollow needle; figure 10) oriented at a 90-degree angle to 20the linear needle array (paragraph 46 – operator may vary the angle by moving the standing member 750 relative to the base member 720 around the pivot member 820).  
Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US PGPub 2017/0368313), hereinafter known as “Franklin 313”, in view of Ng.
With regards to claim 1, Franklin 313 discloses (Figures 1-8) a device 10 to increase the probability of vascular or hollow organ cannulation (Abstract), 7comprising:  8 
9multiple hollow sharp pointed needles 14 (paragraph 32);  10 
11each needle 14 with a hub 12 containing a central opening (paragraph 32);  12 
13each needle 14 attached in parallel to one or more adjacent 14needles such that the multiple needles are arrayed in a linear 15or curvilinear pattern (see figure 1).  
Franklin 313 is silent wherein each needle having a transparent or translucent window on a sidewall of the needle, the transparent or translucent window allowing for an immediate visualization of a blood flash within a lumen of the needle.
However, Ng teaches (Figures 1-2) wherein the needle 110 has a transparent or translucent window 130 on a sidewall of the needle 110, the transparent or translucent window 130 allowing for an immediate visualization of a blood flash within a lumen of the needle 110 (paragraph 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin 313 to include the transparent window for immediate visualization of blood flash as taught by Ng for the purpose of providing a quick and visual confirmation of proper venipuncture (paragraph 41 of Ng).
With regards to claim 3, Franklin 313 further discloses a linear 23stabilizing bar 54 able to move freely up and down the 24shafts 14 of the needles (paragraph 41).
With regards to claim 4, Franklin 313 further discloses 26the linear stabilizing bar 27additionally having an adherent patient-side surface (paragraph 41 – can be moved along at least a portion of the axial length of the needles 14; and therefore can be rested on the patient along the axial length of the needles).
With regards to claim 5, Franklin 313 further discloses 29fcomprising a multi-prong 30trocar 16 that may be inserted into or removed from lumens of the needles (figures 2A-2B; paragraphs 32-33; paragraph 43 – “each projection 64 includes a projection lumen 66 extending between the internal cavity 62 and the distal end of the projection 64. Each projection lumen 66 is in fluid communication with the internal cavity 62, the aligned port 18 and the lumen 44 of the aligned needle 14, so that blood or other fluid can flow from any of the needles 14 into the internal cavity 62 of the manifold 16”; manifold 16 may be removed from the lumens of the needles when the assembly is decoupled as shown in figure 2A, and therefore the fluid communication coupling of the projection lumen 66 of the manifold 16 with the lumens 44 of the needles 14 is removed).31
With regards to claim 9, Franklin 313 further discloses further comprising a sealed manifold 16 13capable of placing the needles and hubs under partial vacuum (paragraph 44 - the fluid connector 68 of the removable manifold 16 allows connection to a standard syringe or other similar medical device).
Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin/Ng in view of Franklin 313.
With regards to claims 3 and 4, Franklin/Ng disclose the device as claimed in claim 1. Franklin/Ng are silent to22 including a linear 23stabilizing bar able to move freely up and down the shafts of the needles24; and 26the linear stabilizing bar 27additionally having an adherent patient-side surface.
However, in the same field of endeavor, Franklin 313 teaches (Figure 5) a linear 23stabilizing bar 54 able to move freely up and down the 24shafts 14 of the needles (paragraph 41); and 26the linear stabilizing bar 27additionally having an adherent patient-side surface (paragraph 41 – can be moved along at least a portion of the axial length of the needles 14; and therefore can be rested on the patient along the axial length of the needles).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin/Ng to include the linear stabilizing bar of Franklin 313 for the purpose of maintaining the parallel spacing of the needles (paragraph 41 of Franklin 313) to accurately puncture the body.
With regards to claim 9, Franklin/Ng disclose the device as claimed in claim 1. Franklin/Ng are silent 12further comprising a sealed manifold 13capable of placing the needles and hubs under partial vacuum.  
However, in the same field of endeavor, Franklin 313 teaches (Figures 1-8) further comprising a sealed manifold 16 13capable of placing the needles and hubs under partial vacuum (paragraph 44 - the fluid connector 68 of the removable manifold 16 allows connection to a standard syringe or other similar medical device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin/Ng to include the sealed manifold capable of placing the needles and hubs under partial vacuum as taught by Franklin 313 for the purpose of allowing the medical professional to both flush the needles and hub as well as to aspirate the needles during use (i.e. maintain a negative pressure within the needles so that fluid may travel quickly from the second distal end of the needles to the hub) (paragraph 44 of Franklin 313).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin/Ng in view of Bierman et al. (US PGPub 2014/0207069), hereinafter known as “Bierman.”
With regards to claims 7, Franklin/Ng disclose the device as claimed in claim 1. Franklin/Ng are silent 19further comprising a blood 6contrasting color on an inner surface of the 7shafts of the hollow needles.  
However, in the same field of endeavor, Bierman teaches5 further comprising a blood 6contrasting color on an inner surface of the 7shaft of the hollow needle (paragraph 114).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin to include the blood contrasting color as taught by Bierman for the purpose of further confirming proper placement of the needle in a blood vessel (paragraph 114 of Bierman).


Claims 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin/Ng in view of Avneri et al. (US PGPub 2017/0049991), hereinafter known as “Avneri.”
With regards to claims 8 and 10, Franklin/Ng discloses the device as claimed in claim 1. Franklin/Ng are silent9 further comprising incorporation 10of a needle windows image enhancement mechanism; and further comprising incorporation 16of imaging technology attached to the needle or hub array.  
However, in the same field of endeavor, Avneri teaches (Figures 11A-11E) further comprising incorporation 10of a needle windows image enhancement mechanism 602/610 (paragraphs 219-220); and further comprising incorporation 10of imaging technology 610 attached to the needle or hub array.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin/Ng to include the needle windows image enhancement mechanism as taught by Avneri for the purpose of obtaining simultaneous longitudinal two-dimensional views along the expected needle trajectory and/or a cross-sectional view at the anticipated location of the needle tip after its deployment (paragraph 220 of Avneri).
With regards to claim 18, Franklin/Ng disclose the device as claimed in claim 1. Franklin/Ng are silent 18further comprising incorporation 19of over-the-needle catheters preloaded on the exterior of each 20hollow needle.
However, in the same field of endeavor, Avneri teaches (Figures 14A-14C) further comprising incorporation 19of over-the-needle catheters 804 preloaded on the exterior of each 20hollow needle 802.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin/Ng to include the over-the-needle catheters as taught by Avneri for the purpose of enabling the passage of interventional instruments in and out without losing the entry point or causing damage to the vessel (paragraph 14 of Avneri).
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin/Ng in view of Prausnitz et al. (US PGPub 2003/0208167), hereinafter known as “Prausnitz.”
With regards to claims 11-12, Franklin/Ng disclose the device as claimed in claim 1. Franklin/Ng are silent 18further comprising incorporation 19of electrical conducting paths specific to individual needles; and21 further comprising electrical 22circuitry capable of measuring a plurality of the impedance, 23resistance, or current flow specific to each needle in the 24array.  
However, in the same field of endeavor, Prausnitz teaches further comprising incorporation 19of electrical conducting paths specific to individual needles; and21 further comprising electrical 22circuitry capable of measuring a plurality of the impedance, 23resistance, or current flow specific to each needle in the 24array (paragraphs 59-60 – measuring the change in electrical resistance).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Franklin/Ng to include the incorporation of electrical conducting paths and electrical circuitry as taught by Prausnitz for the purpose giving feedback and determining if the needles have been properly inserted into the skin (paragraphs 59-60 of Prausnitz).
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US Patent 6,120,493) in view of Ng.
With regards to claim 13, Hofmann discloses (Figures 1-12) 26a device (figure 1) to increase the probability of vascular or hollow organ cannulation (paragraph 236), 28comprising:  29 
30a gantry structure 22 holding in three dimensions a location 31and orientation of multiple parallel independent needles (58/60/62/64/66/68) ( figure 1);  20 
and allowing selective insertion of each needle independent of the others (Col 8 lines 44-60).  
Hofmann is silent wherein each needle having a transparent or translucent window on a sidewall of the needle, the transparent or translucent window allowing for an immediate visualization of a blood flash within a lumen of the needle.
However, Ng teaches (Figures 1-2) wherein the needle 110 has a transparent or translucent window 130 on a sidewall of the needle 110, the transparent or translucent window 130 allowing for an immediate visualization of a blood flash within a lumen of the needle 110 (paragraph 41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hofmann to include the transparent window for immediate visualization of blood flash as taught by Ng for the purpose of providing a quick and visual confirmation of proper venipuncture (paragraph 41 of Ng).
With regards to claim 15, Hofmann further discloses 7comprising a mechanism 22 to 8adjust and hold the needle array at a specific orientation to the 9patient (see figure 2 for example; connector 22 is mounted at a specific angle; functional limitation – Applicant’s mechanism is the gantry structure capable of adjusting and holding; Hofmann’s mechanism is similarly a structure 22 that is held and adjusted by a user; therefore both mechanisms are functionally equivalent).
With regards to claim 17, Hofmann further discloses also including an adherent 16patient-side surface (see figure 2 – needles are held and adjusted outside of the patient body by way of connector 22; the connector 22 lays on the body and has an adherent patient-side surface).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann/Ng in view of Avneri.
With regards to claim 16, Hofmann/Ng disclose the device as claimed in claim 13. Hofmann/Ng are silent 1511further comprising 12incorporation of a needle windows image enhancement mechanism 13into the gantry.  
However, in the same field of endeavor, Avneri teaches (Figures 11A-11E) further comprising incorporation of a needle windows image enhancement mechanism 602/610 into the gantry (paragraphs 219-220).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hofmann/Ng to include the needle windows image enhancement mechanism as taught by Avneri for the purpose of obtaining simultaneous longitudinal two dimensional views along the expected needle trajectory and/or a cross-sectional view at the anticipated location of the needle tip after its deployment (paragraph 220 of Avneri).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        05/31/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771